Case 4:20-cv-03709 Document 39-4 Filed on 11/02/20 in TXSD Page 1 of 6




                                                                         EXHIBIT

                                                                            D
Case 4:20-cv-03709 Document 39-4 Filed on 11/02/20 in TXSD Page 2 of 6
Case 4:20-cv-03709 Document 39-4 Filed on 11/02/20 in TXSD Page 3 of 6
Case 4:20-cv-03709 Document 39-4 Filed on 11/02/20 in TXSD Page 4 of 6
Case 4:20-cv-03709 Document 39-4 Filed on 11/02/20 in TXSD Page 5 of 6
Case 4:20-cv-03709 Document 39-4 Filed on 11/02/20 in TXSD Page 6 of 6
